PER CURIAM.
This cause came on to be heard on the return filed to the writ of habeas corpus previously issued. The return establishes that petitioner is legally in custody under valid commitments of courts of competent jurisdiction.
A favorable decision on the convictions and sentences attacked by petitioner would not result in his release at this time. Hitson v. Mayo, Fla., 82 So.2d 591. Hence the application is premature, the writ is discharged, and the petitioner is remanded to the custody of the respondent.
THOMAS, C. J., TERRELL, ROBERTS, and THORNAL, JJ., and DONALD K. CARROLL, District Judge, concur.